Land, J.
This is a third opposition, in which plaintiff claims a privilege on the proceeds of the sale of a slave, over the seizing creditors. There was judgment against the third opponent, and he has appealed.
B. A. Smith, the judgment debtor, has filed a motion to dismiss the appeal, on the grounds, that neither the Shexfiff nor seizing creditors, have been made parties to the appeal. The creditor's are interested in maintaining the judgment appealed from, and are, therefore, necessary parties. There is no appeal bond in their favor, which is necessary to make them parties appellees.
It is, therefore, ordered and decreed, that the motion be sustained, and the appeal be mismissed at costs of appellant.